DETAILED ACTION
Claims 1, 6, 7, 10, and 16 are amended. Claims 5, 14, and 19 are cancelled. Claims 21-23 are new (see Claim Objections section below). Claims 1-4, 6-13, 15-18, and 20-23 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 02/07/2022 has been entered.


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 21, 21, and 22 been renumbered as 21, 22, and 23, respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more circuits configured to implement operations” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9-13, 16-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Przybylski et al. (US 2018/0260101 A1; hereinafter Przybylski) in view of Chen et al. (US 2015/0113462 A1; hereinafter Chen).

With respect to claim 1, Przybylski teaches: A method in a Building Management System (BMS) (see e.g. Przybylski, paragraph 237: performing building management of building systems that can enable efficient and robust development of algorithms for controlling the building systems”; and Fig. 11, 12A-B), the method comprising: 
presenting a user interface to a user on a user device (see e.g. Przybylski, paragraph 442: “interface 1100 of the model designer 752 is shown for connecting elements of a selected model. A user can interact with interface 1100 of the model designer 752 via a laptop computer, a desktop computer, a tablet computer, and/or any other computing device or terminal”; and Fig. 11); 
presenting, on the user interface (see e.g. Przybylski, Fig. 11), a first object (see e.g. Przybylski, paragraph 443: “Utility elements 1102 and 1108 represent a water utility and an electric utility”) used to control equipment of the BMS (see e.g. Przybylski, paragraph 112: “building elements each indicate at least one of a utility that generates a resource, the resource, and a sub-plant that consumes the resource and generates another resource”); 
presenting, on the user interface (see e.g. Przybylski, Fig. 11), a second object (see e.g. Przybylski, paragraph 454: “an output of a first building element… the electric utility resource output”; and paragraph 443: “Elements 1104 represents a water balancer that can distribute water throughout a building. Element 1110 represents electricity that the building and/or the components of the model of interface 1100 can consume”) used to control equipment of the BMS (see e.g. Przybylski, paragraph 443: “Elements 1104 represents a water balancer that can distribute water throughout a building. Element 1110 represents electricity that the building and/or the components of the model of interface 1100 can consume”), the second object identified based on BMS data (see e.g. Przybylski, paragraph 452: “The building element palette may include building elements defined by the context 704 via the entities 804”; and paragraph 449: “the context 704 can include entities 804 and attributes 806. The entities 804 can be specific building elements (e.g., a resource (e.g., hot water, cold water, electricity, etc.), a subplant (e.g., a chiller), a utility (e.g., an electric utility, a water utility), etc.) that have specific attributes 806”) indicating the second object (see e.g. Przybylski, paragraph 454: “resource output”; and Fig. 11: “Water Balancer 1104”, “Electricity 1110”) is affected by the first object (see e.g. Przybylski, paragraph 384: “provide input and output property usages from their context 704”; paragraph 444: “connect the various elements via graphic wires. The wires may indicate which resources flow and inputs and outputs of plants”; paragraph 454: “identify whether, based on the context 704, a particular connection is allowed”; and Fig. 11), the first object presented on a first side of the second object on the user interface (see e.g. Przybylski, paragraph 444: “user can position, rotate, and otherwise manipulate the location and orientation of the elements on grid 1120”; and Fig. 11: “Water 1102”, “WaterBalancer 1104”, “Grid 1108”, “Electricity 1110”); 
see e.g. Przybylski, paragraph 444: “graphic wires”) between the first object and the second object (see e.g. Przybylski, paragraph 444: “The user can connect the various elements via graphic wires. The wires may indicate which resources flow and inputs and outputs of plants”; paragraph 454: “a connection between an output of a first building element and an input of a second building element only if the context 704 allows the connection”; and Fig. 11), the connector identified based on BMS data (see e.g. Przybylski, paragraph 454: “identify whether, based on the context 704, a particular connection is allowed”) indicating a logical relationship between the first object and the second object (see e.g. Przybylski, paragraph 444: “The user can connect the various elements via graphic wires. The wires may indicate which resources flow and inputs and outputs of plants”; paragraph 454: “a connection between an output of a first building element and an input of a second building element only if the context 704 allows the connection”; and Fig. 11), wherein the connector comprises a visual indication (see e.g. Przybylski, paragraph 444: “wires may be color coded based on element. For example, a wire may be yellow indicating electricity. In a similar manner, a wire can be colored blue to signify water”)
receiving, via the user interface, an input from the user, the input comprising a selection of the second object (see e.g. Przybylski, paragraph 453: “receive user placements of the building elements of the building element palette onto the canvas. In this regard, a user can interface with a display screen or input device of the user device to select a building element of the building element palette and place the building element onto the canvas”; paragraph 454: “receive a connection between an output of a first building element and an input of a second building element”; and Fig. 11); and 
presenting, on the user interface (see e.g. Przybylski, Fig. 11), a third object (see e.g. Przybylski, paragraph 454: “an input of a second building element… the input of the battery subplant”) used to control equipment of the BMS (see e.g. Przybylski, paragraph 444: “resources flow and inputs… of plants”; paragraph 454: “input of a second building element… the input of the battery subplant”) see e.g. Przybylski, paragraph 454: “receive a connection between an output of a first building element and an input of a second building element only if the context 704 allows the connection… If the subplant is a battery, the input of the battery subplant can be connected to the electric utility resource output. However, if the subplant is a chiller, the water input of the chiller cannot be connected to the electric resource of the utility”), the third object affected by the second object (see e.g. Przybylski, paragraph 454: “a connection between an output of a first building element and an input of a second building element… If the subplant is a battery, the input of the battery subplant can be connected to the electric utility resource output”) and presented on a second side of the second object (see e.g. Przybylski, paragraph 444: “a user can drag and drop elements and subplants from palette 1118 onto grid 1120”; and Fig. 11).
	Even though Przybylski discloses connectors (i.e. graphical wires) indicating input/output relationships between the objects with visual indications (e.g. colors) for particular elements (see e.g. Przybylski, paragraphs 444, 454; Fig. 11), does not explicitly disclose visual indications for the “logical relationships”.
	However, Chen teaches:
	of the logical relationship (see e.g. Chen, paragraph 23: “the schematic graphical user interface) can represent the logical relationship among devices of the building”)
Przybylski and Chen are analogous art because they are in the same field of endeavor: presenting graphical user interface (GUI) objects to users regarding building management information. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Przybylski with the teachings of Chen. The motivation/suggestion would be to improve the administrative capabilities given to the users and the user-friendliness of the overall system by displaying a more informative GUI objects (see e.g. Chen, paragraph 23) for the users.

With respect to claim 2, Przybylski as modified teaches: The method of claim 1, further comprising presenting, on the user interface, a fourth object (see e.g. Przybylski, Fig. 11: “1106”) used to control equipment of the BMS (see e.g. Przybylski, paragraph 443: “Element 1106 can represent a plant, for example, a chiller tower economizer, a steam chiller tower, a ground loop subplant, a steam chiller subplant, and/or any other plant or combination of plants”), the first object affected by the fourth object (see e.g. Przybylski, paragraph 443: “The plant element 1106 is shown to consume water, from element 1104, an electricity, element 1110”), the fourth object presented on a second side of the first object opposite the first side of the second object (see e.g. Przybylski, paragraph 444: “user can position, rotate, and otherwise manipulate the location and orientation of the elements on grid 1120”; and Fig. 11).
Przybylski does not explicitly disclose the positioning of the elements on the grid 1120, such as positioning an object on a second side of another object opposite the first side of a third object.
However, Przybylski does disclose the users can position the elements on the grid 1120 as they prefer (see e.g. Przybylski, paragraph 444: “a user can drag and drop elements and subplants from palette 1118 onto grid 1120. The user can position, rotate, and otherwise manipulate the location and orientation of the elements on grid 1120”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Przybylski in order to position the elements on the grid 1110 opposite from each other in view of the disclosure provided in at least paragraph 444. The motivation/suggestion would be a design choice.

With respect to claim 3, Przybylski as modified teaches: The method of claim 2, wherein the input from the user comprises a first input (see e.g. Przybylski, paragraph 453: “receive user placements of the building elements of the building element palette onto the canvas”; and paragraph 445: “Each of the resources of the resource palette 1116 may indicate a particular element that can be consumed or produced by a plant”), the method further comprising: 
receiving, via the user interface, a second input from the user, the second input comprising a selection of the fourth object (see e.g. Przybylski, paragraph 453: “receive user placements of the building elements of the building element palette onto the canvas. In this regard, a user can interface with a display screen or input device of the user device to select a building element of the building element palette and place the building element onto the canvas”; and paragraph 445: “Each of the subplants of subplant palette 1114 may indicate various inputs and outputs of the plant”); and 
presenting, on the user interface, a fifth object (see e.g. Przybylski, Fig. 11: “Chilled Water 1112”) used to control equipment of the BMS (see e.g. Przybylski, paragraph 445: “Each of the resources of the resource palette 1116 may indicate a particular element that can be consumed or produced by a plant”), the fourth object affected by the fifth object (see e.g. Przybylski, paragraph 443: “The plant element 1106 is shown… to product chilled water, element 1112”), the fifth object presented on a second side of the fourth object opposite the second side of the first object (see e.g. Przybylski, Fig. 11: “Water 1102”, “Grid 1108”, and “Chilled Water 1112”; and paragraph 444: “user can position, rotate, and otherwise manipulate the location and orientation of the elements on grid 1120”).

With respect to claim 4, Przybylski as modified teaches: The method of claim 2, further comprising removing, from the user interface, the fourth object responsive to the input from the user (see e.g. Przybylski, paragraph 486: “application designer using SVGs and special model editing widgets that enable automatically adding and removing various entities from the model”; and paragraph 485).

With respect to claim 6, Przybylski as modified teaches: The method of claim 1, wherein the connector is interactive and allows the user to view a priority associated with the logical relationship between the first object and the second object (see e.g. Przybylski, paragraph 444: “The wires may indicate which resources flow and inputs and outputs of plants”; paragraph 454: “a connection between an output of a first building element and an input of a second building element only if the context 704 allows the connection”; and Fig. 11).

With respect to claim 7, Przybylski as modified teaches: The method of claim 1, wherein a value or state associated with the first object is equal to a value or state associated with the second object (see e.g. Przybylski, paragraph 454: “only if the context 704 allows the connection. In this regard, the model designer 751 can identify whether, based on the context 704, a particular connection is allowed or not… connection rules from the context 704”), the method further comprising: 
presenting, on the user interface, a visual indication that accentuates the connector (see e.g. Przybylski, paragraph 444: “The wires may be color coded based on element. For example, a wire may be yellow indicating electricity. In a similar manner, a wire can be colored blue to signify water. Blue lines may signify cold water while red lines may signify hot water. Further, a wire could be colored grey to signify steam, etc.”).

With respect to claim 9, Przybylski as modified teaches: The method of claim 1, further comprising presenting, on the user interface, an object address associated with the first object (see e.g. Przybylski, paragraph 446: “elements on the grid 1120”; and Fig. 11: “1120”), the object address selectable by the user to navigate to a settings page associated with the first object (see e.g. Przybylski, paragraph 446: “Window 1202 may appear in interface 1100 in response to a user interacting with (e.g., clicking, tapping, etc.) one of the elements on the grid 1120. The window 1202 may allow the user to enter, adjust, select, or update various attributes of the selected element”; and Fig. 12A).

With respect to claims 10-13: Claims 10-13 are directed to a BMS system comprising one or more processors and one or more computer-readable storage media configured to implement operations corresponding to the method disclosed in claims 1-4, respectively; please see the rejections directed to claims 1-4 above which also cover the limitations recited in claims 10-13. Note that, Przybylski also discloses a BMS system comprising a processor and a machine-readable media (see e.g. paragraph 606) configured to implement the method disclosed in claims 1-4.

With respect to claims 16-18: Claims 16-18 are directed to a device in a BMS system comprising one or more circuits configured to implement operations corresponding to the method disclosed in claims 1-3, respectively; please see the rejections directed to claims 1-3 above which also cover the limitations recited in claims 16-18. Note that, Przybylski also discloses device within a BMS system comprising circuitry (see e.g. paragraph 606; Fig. 4) configured to implement the method disclosed in claims 1-3.

With respect to claim 21, Przybylski as modified teaches: The method of claim 1, the second object comprising an object identifier (see e.g. Przybylski, Fig. 11: “Water Balancer”, “Electricity”) based on the BMS data (see e.g. Przybylski, paragraph 450: “context 704 may identify what entities 804 are available (e.g., what entities 804 a developer has defined) and the attributes 806 for that entity 804”; and paragraph 449: “context 704 can include entities 804 and attributes 806. The entities 804 can be specific building elements (e.g., a resource (e.g., hot water, cold water, electricity, etc.), a subplant (e.g., a chiller), a utility (e.g., an electric utility, a water utility), etc.) that have specific attributes 806”).

With respect to claim 22: Claim 22 is directed to a BMS system configured to implement operations corresponding to the method disclosed in claim 21; please see the rejection directed to claim 21 above which also covers the limitations recited in claim 22.

With respect to claim 23: Claim 23 is directed to a device configured to implement operations corresponding to the method disclosed in claim 21; please see the rejection directed to claim 21 above which also covers the limitations recited in claim 23.

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Przybylski in view of Chen as applied to claims 1, 10, and 16 above, and further in view of Mateescu et al. (US 2006/0236254 A1; hereinafter Mateescu).

With respect to claim 8, Przybylski as modified teaches: The method of claim 1, wherein the third object comprises an unbound object that is no longer valid within the BMS (see e.g. Przybylski, paragraph 288: “Automated measurement and validation (AM&V) layer 412 can be configured to verify that control strategies commanded by integrated control layer 418 or demand response layer 414 are working properly (e.g., using data aggregated by AM&V layer 412, integrated control layer 418, building subsystem integration layer 420, FDD layer 416, or otherwise)… AM&V layer 412 can compare a model-predicted output with an actual output from building subsystems 428 to determine an accuracy of the model”; and paragraph : “”), the method further comprising: 
Przybylski does not but Mateescu teaches:
presenting, on the user interface, a visual indication that alerts the user of the unbound object (see e.g. Mateescu, paragraph 125: “ExitCodeChanged whereby the workflow developer (user of the tool 116) checks to see if an exit point has been added /removed, then editor view is updated to reflect this visually”; and Fig. 7).
Przybylski and Mateescu are analogous art because they are in the same field of endeavor: providing a user interface for software model development. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Przybylski with the teachings of Mateescu. The motivation/suggestion would be to improve the administrative capabilities provided to the model developers.

With respect to claim 15: Claim 15 is directed to a BMS system implementing active steps corresponding to the method disclosed in claim 8; please see the rejection directed to claim 8 above which also covers the limitations recited in claim 15.

With respect to claim 20: Claim 20 is directed to a device implementing active steps corresponding to the method disclosed in claim 8; please see the rejection directed to claim 8 above which also covers the limitations recited in claim 20.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicant argues that Przybylski fails to teach the limitation “the second object identified based on BMS data indicating the second object is affected by the first object” as recited (Remarks, pages 10-11).

	More specifically, the context 704 identifies resource outputs (i.e. secondary objects), such as water balancer 1104 and electricity 1110, in relation to their source (i.e. first objects), such as water 1102 and grid 1108, respectively; which are connected to each other via graphical wires as also identified by the context 704 (see e.g. Przybyliski, paragraph 384: “provide input and output property usages from their context 704”; paragraph 444: “connect the various elements via graphic wires. The wires may indicate which resources flow and inputs and outputs of plants”; paragraph 454: “identify whether, based on the context 704, a particular connection is allowed”; and Fig. 11).
	That is, the context 704 indicates the resource outputs are affected by their corresponding sources.
	Consequently, Przybylski teaches the limitation “the second object identified based on BMS data indicating the second object is affected by the first object” as recited in claim 1. For more details, please see the corresponding rejection above.

Applicant’s arguments with respect to the limitation “of the logical relationship” recited in claim 1, and the similar limitations recited in claims 10 and 16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,811,249 B2 by Chen et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194